DISMISS; and Opinion Filed January 10, 2014.




                                          Court of Appeals
                                                           S     In The


                                   Fifth District of Texas at Dallas
                                                      No. 05-13-01654-CR

                                             TONY YUAN LI, Appellant
                                                       V.
                                           THE STATE OF TEXAS, Appellee

                                 On Appeal from the County Court at Law No. 5
                                             Collin County, Texas
                                     Trial Court Cause No. 005-80397-2013

                                         MEMORANDUM OPINION
                                       Before Justices O’Neill, Myers, and Brown
                                               Opinion by Justice Brown
          Tony Li pleaded guilty to assault involving family violence.                                         Pursuant to a plea

agreement, the trial court assessed punishment at 180 days’ confinement in jail, probated for

eighteen months, and a $400 fine. Appellant waived his right to appeal as part of the plea

agreement. 1 See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial

court certified both that the case involves a plea bargain and appellant has no right to appeal and

that appellant waived his right to appeal. See TEX. R. APP. P. 25.2(d); Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005).




     1
        Appellant filed a combined motion to vacate his conviction and motion for new trial, which the trial court denied by written order on
October 7, 2013. Appellant filed a motion to extend time to file his notice of appeal on December 2, 2013. Because of our disposition of the
appeal, we deny the extension motion as moot.
       We dismiss the appeal for want of jurisdiction.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47

131654F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TONY YUAN LI, Appellant                            On Appeal from the County Court at Law
                                                   No. 5, Collin County, Texas
No. 05-13-01654-CR        V.                       Trial Court Cause No. 005-80397-2013.
                                                   Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                       Justices O’Neill and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 10th day of January, 2014.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




                                             –3–